REYNOLDS, Justice.
Appellant, Ray Charles Whitler, appeals from a judgment convicting him of robbery in the first degree, for which he was sentenced to ten years’ imprisonment. The sole issue is whether appellant’s motion for a change of venue should have been granted.
On the early evening of February 23, 1988, the appellant, disguised as a young woman and in the company of a juvenile female, knocked on the front door of Harry Baize’s rural residence located in Ohio County. They gained admittance to Baize’s home upon the pretext that they had developed automobile trouble and were given permission to utilize th& telephone. After admittance to the dwelling, appellant struck Mr. Baize upon the head with a pistol and the parties proceeded to rob him of his money and appellant searched his house.
Appellant was indicted April 21, 1988, and following arraignment trial was set for December 14, 1988.
Appellant’s verified petition for a change of venue was filed May 27,1988, and stated therein: “The public opinion in Ohio County is that the defendant is guilty of the charges (sic) offenses;” ... “The opinion would affect the objective valuation of the evidence by the jury;” ... “The defendant would thus be deprived of a fair trial.” Two form affidavits were filed in support of the petition and subsequently a hearing was held at which the Commonwealth opposed the motion for a change of venue. The order recited that “[t]he Court having heard and considered the arguments of counsel, and being otherwise sufficiently advised, does hereby find that said motion is not well taken and should not be granted.” A transcript of the hearing is not a part of the record.
Appellant maintains that the petition and affidavits met the requirements of KRS 452.220 and that his affidavits were uncon-tradicted as no evidence exists in the record to controvert the petition/affidavits. Mr. Whitler claims that his petition for a change of venue, meeting the statutory requirements and accompanied by affidavits of two credible persons to support the petition, entitles him to a change of venue. He argues that the court lacks discretion in the matter as there were no affidavits or witnesses to controvert the petition and its supporting affidavits. Miller v. Commonwealth, 248 Ky. 717, 59 S.W.2d 969 (1933).
From this record it is readily ascertained that the form affidavits are more than questionable. It is patent that both affidavits are deficient as they fail to establish a prima facie right to a change of venue. Neither affidavit followed the requirement of the statute to include the statement whereby the affiant verily believed the statements of the petition for the change of venue were true. This requirement is mandatory. Wade v. Commonwealth, Ky., 334 S.W.2d 901, cert. denied, 364 U.S. 847, 81 S.Ct. 90, 5 L.Ed.2d 71 (1960).
Following the ruling in Miller v. Commonwealth, supra, this Court has broadly addressed the question of whether venue should be changed as being a matter addressing itself to the sound discretion of the trial court. Payne v. Commonwealth, Ky., 623 S.W.2d 867 (1981).
Williams v. Commonwealth, 287 Ky. 570, 154 S.W.2d 563 (1941), discussed the propriety of a motion for change of venue and wherein it was stated that the venue question:
[H]as been before this and other courts many times, and none of them has ever defined with precision any definite or settled course to be pursued by the court trying it. On the contrary, the most that has been determined is contained in a general statement that a trial court is vested with a sound discretion in determining the question upon the evidence and circumstances of each case, and that unless such discretion has been abused *507to the probable detriment of the accused the appellate court will not disturb the order of the trial court in disposing of the motion. But it will be perceived that such indefinite statement of the law— which we hereby approve as correct— erects no permanent or fixed standard to guide the court in passing upon such questions, but relegates their determination, and the course to be pursued, to the facts and circumstances of each case and to the sound judgment of the court as to whether or not such facts and circumstances reveal a situation of bias, prejudice or other adverse circumstances whereby there is considerable probability of the accused being unable to obtain a fair and impartial trial within the venue of the pending indictment. With the law in that condition it is an easy task to find cases decided by both this and other courts wherein the ruling of the trial court was upheld, and others wherein it was set aside, dependent upon the appellate court’s conclusion as to whether or not in the particular facts disclosed, a due regard for the constitutional requirement of a fair and impartial trial has been violated ...”
In other jurisdictions, courts have held that the denial of a motion will not support a reversal of the conviction where the record establishes that the defendant received a fair trial and there was no difficulty in obtaining an impartial jury. Wilder v. People, 86 Colo. 35, 278 P. 594 (1929); State v. Herold, 68 Wash. 654, 123 P. 1076 (1912).
The appellant’s argument and brief stressed that the trial court abused its discretion by denying a change of venue and refers to the trial record in support of this argument. To put it mildly, appellant’s claim is dissipated upon a review of the entire voir dire record. Only thirty-four potential jurors were called from the entire jury panel, from which a jury (including an alternate) was empaneled and sworn to try the case. The court conducted extensive voir dire and excused for cause four persons, which included a Kentucky State Police Officer. Another panelist was excused because he had known the victim all of his life; a third was excused because of his knowledge of the incident gained through the media; and, the fourth panelist was also excused for cause since he was a close friend of the defendant and his family and could not decide against him. Of the group, two additional parties had obtained prior court approval to be excused. One potential juror had utilized the defense attorney for legal work and another advised that she was sympathetic to young people. None of the remaining panelists had knowledge of the incident. We are satisfied from an examination of the voir dire and the entire record that the jurors who were permitted to remain on the panel were free of prejudice against the defendant and there was no necessity for change of venue. An examination of jurors on their voir dire is considered to be the best test as to whether local prejudices exist.
Section 7 of the Constitution of Kentucky provides that the ancient mode of trial by jury shall be held sacred and Section 11 of the instrument provides that the defendant shall have a speedy public trial by an impartial jury. We conclude that no prejudice has been shown from the totality of the circumstances in this record and the appellant’s case was tried before an impartial jury.
The trial judge, in this case, conducted a hearing although the Commonwealth did not file counteraffidavits. This Court has not, in every instance, reversed the decision of the trial court which failed to grant a change of venue in a situation wherein the defendant had filed a written motion accompanied by affidavits, pursuant to KRS 452.220(2), and the Commonwealth failed to file eounteraffidavits. Campbell v. Commonwealth, Ky., 788 S.W.2d 260 (1990).
Evidencing a lack of exacting preciseness in review for abuse of discretion, the court held in a case where no counter-affidavits were filed, but a hearing was conducted, the affidavits supporting an application for change of venue contained insufficient evidence to sustain the venue motion. Elswick v. Commonwealth, Ky.App., 574 S.W.2d 916 (1978).
*508In addition to the holding of Miller, supra, Brunner v. Commonwealth, Ky., 395 S.W.2d 382 (1965), provided that when the Commonwealth did not file counteraffidav-its in opposition to a change of venue application and a hearing was not conducted, it was, therefore, reversible error not to grant a venue change as a matter of law.
KRS 452.220(3) provides that “Applications under this section shall be made and determined in open court, and the court shall hear all witnesses produced by either party and determine from the evidence whether the defendant is entitled to a change of venue....” Until this statute is superseded by this Court, under the Court’s paramount rule-making authority, it stands as enacted by the General Assembly under the principles of comity elucidated in Ex Parte Auditor of Public Accounts, Ky., 609 S.W.2d 682 (1980), and under the statute’s clear and unambiguous terms, a hearing in open court is required. O’Bryan v. Commonwealth, Ky., 634 S.W.2d 153, 158 (1982).
Miller, supra, and Brunner, supra, are overruled to the extent that they conflict with this opinion.
The decision of the Court of Appeals and the judgment of the Ohio County Circuit Court are affirmed.
STEPHENS, C.J., and SPAIN and WINTERSHEIMER, JJ„ concur.
LAMBERT, J., concurs by separate opinion in which SPAIN, J., joins.
LEIBSON, J., dissents by separate opinion in which COMBS, J., joins.